I would first of all like to extend my sincere 
congratulations to Mr. Sam Kutesa on his election as 
President of the General Assembly at its sixty-ninth 
session. I assure him of the full support of my country. 
The remarkable work of his predecessor, Mr. John 
William Ashe, during the sixty-eighth session deserves 
our recognition. The same goes for the commendable 
and tireless efforts of Secretary-General Ban Ki-moon 
as head of the Organization.

At the previous session, we deplored and condemned 
the cowardly terrorist attacks on the shopping centre in 
Nairobi. Now, inevitably, the current session takes place 
in an equally worrisome context, marked by serious 
threats to international peace and security. First, there 
is the advance of the elusive Boko Haram terrorist 
network, which is extending its area of influence to 
the border of the neighbouring countries of Gabon, 
wreaking havoc and killing without discrimination. 
Then, there is the recurrence of the epidemic of the 
Ebola haemorrhagic fever, with an unprecedented 
incidence of infection, which is plunging Africa into 
mourning. Allow me to pay tribute to the memory of 
those who have lost their lives trying to help those who 
are ill. I also pay solemn tribute to the men and women 
who risk their lives in their daily fight to eradicate the 
pandemic.

Given that the threat of Ebola is worldwide, national 
responses should be replaced by a comprehensive 
mobilization at the global level. In that regard, my 
country welcomes the recent steps taken by the 
African Union and the United Nations, as well as the 
many national initiatives that have been announced. 
I welcome the United Nations decision to dispatch an 
emergency medical mission to fight the Ebola epidemic 
in the affected countries. My country, which prevailed 
in its fight against several Ebola crises in the past, 
intends to make available the International Centre for 
Medical Research Centre in Franceville. The Centre’s 
expertise in treating that disease has been proven.


I am pleased that this session allows us to debate a 
topic that concerns all of us, namely “Delivering on and 
implementing a transformative post-2015 development 
agenda”. For Gabon, the report recently adopted by the 
General Assembly on sustainable development goals 
(A/68/970) is a solid foundation in the development 
of that agenda. My country welcomes the fact that 
African priorities, including the eradication of extreme 
poverty, the promotion of sustainable agriculture and 
industrialization, and the protection of the environment, 
all figure prominently in that report.

I would like to recall here that Gabon entered the 
post-2015 development agenda process when it began 
to implement the Strategic Plan for an Emerging 
Gabon. The plan is based on a vision, an approach that 
has led us to define a bold development programme. 
That programme, of course, incorporates the concerns 
reflected in the Millennium Development Goals, as well 
as the challenges of climate change and food security. 
It gives pride of place to everything that promotes the 
maximization of our youth potential. The strategy 
implemented by Gabon aims to accelerate the structural 
transformation of its economy by moving from a rentier 
economy to an economy of industries and services with 
high added-value in the near future.

In the current phase of implementing that 
programme, special attention is being devoted to 
competitiveness factors, such as the formation of 
human capital and the construction and upgrading of 
development infrastructure, including the development 
of a digital economy and the strengthening of energy-
production capacities. Over the short term, we intend to 
devote greater efforts to education and training in order 
to improve the performance of our basic education 
system. The goal here is to enhance the employability 
of our workforce, provide a qualified labour force for 
our labour market and accelerate the integration of 
young people into the workforce. The development of 
agriculture, livestock, fisheries and aquaculture, as 
well as food security, continues to receive sustained 
attention from my Government. Those are all areas 
where we thought it best to anticipate our leap in the 
post-2015 development agenda.

It is common knowledge that all those efforts can 
truly thrive only in a political, economic and social 
environment marked by good governance. To that end, 
Gabon has established various institutional instruments, 
such as the National Commission for the Fight against 
Illicit Enrichment, whose overall mission is to ensure 
transparency and accountability in the management of 
public funds. Since then, I have made the fight against 
corruption a priority strategic objective. Right now, 
large-scale inspection and verification missions are 
under way throughout the country with substantial 
results. I remain firmly convinced that, in order to 
establish a solid foundation for our post-2015 agenda, 
we need to tailor our economic environment, so as 
to ensure that transparency guides the awarding of 
public contracts and licenses, that investments produce 
a good return, and that economic actors respect their 
obligations vis-à-vis the State.

Gabon’s commitment to the fight against climate 
change remains constant, given the seriousness of 
the problem. Indeed, as has already been pointed out, 
the latest report of the Intergovernmental Panel on 
Climate Change draws attention to the harsh reality 
of the damage caused by climate change. It would be 
wrong on our part to remain insensitive in the face of 
what is transpiring before our very eyes. That is why I 
welcome the commitments made by the heads of State 
and Government at the end of the Climate Summit held 
here on 23 September.

I reiterate Gabon’s determination to bear its share 
of our common duty. Gabon’s objective is to reduce, 
by 2025, more than half the greenhouse gas emissions 
per capita produced by every Gabonese. My country 
wishes to strengthen its contribution to the efforts of 
the international community aimed at the adoption of a 
more binding agreement to succeed the Kyoto Protocol. 
That is the purpose of the meeting that we will organize 
in Libreville from 18 to 19 March 2015, our “South 
Climate Initiative.” As part of that initiative, which will 
take place after the important Lima Conference, we, 
the countries of the South, want to make a structured 
contribution for the success of the Paris Conference. 
The scale of climatic upheavals caused by global 
warming shows that climate change is a vital, even 
existential question. Given the extreme seriousness of 
the danger confronting us, we must unite. We need to 
work hand in hand towards the same goal, namely, to 
save the planet in Paris in December 2015.

In just one year, our Organization will celebrate its 
seventieth anniversary. That maturity should enable it 
to better respond to the multifaceted challenges that it 
faces. The effective implementation of the post-2015 
development agenda must also be tackled. That is why 
we must continue our efforts to resolve crises and 
hotbeds of tension in various parts of the world.

Regarding the Central African Republic, Gabon 
continues to actively participate in the efforts of the 
Economic Community of Central African States, the 
African Union, the United Nations and the rest of the 
international community in seeking to stabilize the 
political, security, economic and humanitarian situation 
on the ground.

In that connection, I want to pay tribute to the 
Brazzaville Forum for National Reconciliation in the 
Central African Republic, which concluded with the 
signing of a ceasefire agreement. Moreover, Gabon 
welcomes the effective establishment of the United 
Nations Multidimensional Integrated Stabilization 
Mission in the Central African Republic, which took 
over from the African-led International Support 
Mission to the Central African Republic. Regarding 
Mali, Gabon supports the peace process that has been 
launched and supports the mediation efforts by Burkina 
Faso, Algeria and Morocco aimed at achieving a lasting 
peace. In South Sudan, Gabon supports the efforts 
of the Intergovernmental Authority on Development 
and the African Union in the search for a negotiated 
political solution between the two parties.

Regarding the Israeli-Palestinian conflict, I 
welcome the signing, under Egyptian mediation, of a 
ceasefire agreement between Israel and Hamas. My 
hope is that that truce lasts and promotes the resumption 
of direct negotiations to achieve the widely shared 
vision of creating a viable Palestinian State existing in 
harmony alongside Israel in peace and security, within 
secure and internationally recognized borders.

Regarding Western Sahara, Gabon welcomes the 
efforts based on dialogue and negotiations agreed to 
by our Organization. My country wants to reiterate its 
support for the Moroccan initiative, which we consider 
to be a courageous and realistic proposal that could lead 
to a lasting settlement. Finally, in terms of the embargo 
against Cuba, Gabon reiterates its position in favour of 
lifting it, because of its negative impact on the welfare 
of the population.

Never has the terrorist threat been as strong 
as in recent times, jeopardizing the survival of the 
institutions of the countries affected by that terrible 
phenomenon. In Africa, Boko Haram’s activism pushes 
entire populations to live far from their homes and in 
terror, poverty and despair.

In the Middle East, the so-called Islamic State 
has extended its gruesome reign from eastern Syria 
to northern Iraq. Its establishment there has been 
accompanied by a lengthy sequence of rape, summary 
executions, decapitations and punishments of all types 
inflicted upon all those who, in the eyes of the extremists, 
symbolize the rejection of their radicalization.

As no nation is now spared the murderous folly 
of those negative entities, the fight against terrorism 
needs to be more concerted and organized. My country 
reiterates its support for international efforts undertaken 
to that end and reaffirms its firm condemnation of 
terrorist acts in all their forms and manifestations. In 
seeking to meet the security challenge of terrorism, 
we need to strengthen the operational capacities of 
our defence and security forces in conformity with the 
spirit of the United Nations Global Counter-Terrorism 
Strategy.

Our concerns for peace and security are 
compounded by other cross-cutting threats, notably the 
poaching of and illicit trafficking in protected species. 
That growing phenomenon, especially in Central 
Africa, constitutes a threat at three levels: ecological, 
economic and security. My country therefore remains 
wedded to the London initiative of February 2014. We 
reaffirm our commitment to opposing poaching and 
to implementing a moratorium on the ivory trade. To 
that end, Gabon and Germany will organize tomorrow, 
26 September, a side event on the issue.

My country is more determined than ever to 
cooperate further with other States in formulating 
a development tool that would take into account the 
global concerns of our populations. That will involve, 
inter alia, achieving progress in the reform of the United 
Nations system. It is from that perspective that Gabon, 
like other States Members of the United Nations, 
adheres to the “Delivering as one” initiative. Currently 
at the very core of United Nations reform, that approach 
aims at improving the coherence of the United Nations 
system’s operational development activities.

Respect for human dignity and for fundamental 
freedoms remains at the heart of my Government’s 
concerns. That factor underpins our chairmanship 
of the Human Rights Council, which we are holding 
in a very difficult international context marked by 
numerous human rights violations. Despite all those 
challenges, the Council has been able to react and to 
respond with solutions to emergency situations caused 
by such violations. Gabon’s leadership has allowed 
constructive debate and has in particular prevented 
a lapse into politicized and polarized discussions. I 


should like to reiterate my gratitude to those countries 
that have lent us their support to ensure the success of 
our mandate.

From this rostrum, I encourage the inclusion of the 
human rights dimension in the current consideration of 
the post-2015 agenda. Gabon urges such inclusion, and 
suggests that particular emphasis be placed on the link 
between human rights and sustainable development. 
Given all this, Gabon remains committed to engaging, 
alongside other States, in seeking collective solutions 
adapted to current challenges in preparation for a better 
world.
